Citation Nr: 0422328	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  95-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1985, for a grant of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1970.  

In an October 1987 rating decision the RO granted service 
connection for PTSD, and evaluated that disability as 30 
percent disabling.  The decision established an effective 
date of January 31, 1985 for the grant of service connection 
and the 30 percent evaluation.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO that denied an effective date earlier than January 31, 
1985 for a grant of service connection for PTSD.  The veteran 
appealed that decision and the Board denied this claim in a 
decision of December 1997.  The veteran appealed the Board's 
December 1997 decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999 (hereinafter "the 
Court").  

In August 2000 the Court granted a joint motion to vacate and 
remand the case to the Board.  In a decision dated in April 
2001 the Board again denied entitlement to an effective date 
earlier than January 31, 1985 for the grant of service 
connection for PTSD and the veteran thereafter again appealed 
this decision to the Court.  In February 2003, the Court 
vacated the Board's April 2001 decision and remanded the case 
to the Board.  The bases for the Court's decision was that 
the Board had not provided reasons and bases as to how VA had 
complied with notice requirements contained in 38 U.S.C.A. 
§ 5103(a) (West 2002).

The Board remanded this case to the RO in September 2003 in 
order that the RO  could provide the veteran with notice 
required by 38 U.S.C.A. § 5103(a).  This notice has been 
provided and the issue of entitlement to an effective date 
earlier than January 31, 1985, for a grant of service 
connection for post-traumatic stress disorder (PTSD) is now 
again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  In a rating decision dated in July 1982, the RO denied 
service connection for PTSD and notified the veteran of the 
determination.  He filed a timely notice of disagreement but 
did not file a timely substantive appeal after the RO issued 
a statement of the case, and the RO closed his appeal.

2.  In a telephone conversation on August 9, 1984, the 
veteran reportedly indicated that he was appealing a 
previously submitted PTSD claim.

3.  On January 31, 1985, the RO received a statement in which 
the veteran requested benefits based on PTSD.

4.  The first competent evidence of PTSD occurred on July 29, 
1986, when the veteran was initially diagnosed as having that 
disorder.

5.  The RO established service connection for PTSD effective 
January 31, 1985.


CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 1985 
for the grant of service connection for PTSD have not been 
met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2002 (VCAA) was enacted 
on November 9, 2000.  Pub. L. 106-419, 114 Stat. 1828 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 (West 2002) and amended by Pub. L. 108-183, 
117 Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2004)).  Among other things, the 
VCAA eliminated the well-grounded-claim requirement and 
modified the Secretary's duties to notify and assist 
claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, No. 01-944, U.S. Vet App. (June 24, 
2004) the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Id.

In a letter dated in January 2004, the RO informed the 
veteran of the evidence needed to substantiate the claim, 
what evidence VA would obtain on his behalf, and what 
evidence the veteran was responsible for obtaining.  The RO 
identified those records it had requested for the veteran, 
what evidence it would obtain, and what evidence the veteran 
was responsible for obtaining.  

The previous decisions of the Board and RO also served to put 
the veteran on notice as to what evidence was needed to 
substantiate his claims.

The January 2004 notice did not explicitly tell the veteran 
to submit relevant evidence in his possession.  However, the 
veteran's representative cited the provisions of 38 C.F.R. 
§ 3.159(b) in argument submitted to the Board in August 2003, 
and the RO provided the veteran and his representative with a 
supplemental statement of the case in April 2004, that 
contained the provisions of 38 C.F.R. § 3.159(b) pertaining 
to submission of relevant evidence in a claimant's 
possession.  Accordingly, the Board finds that the veteran 
had actual notice to submit relevant evidence in his 
possession.  See Baxter v. Principi, 17 Vet. App. 407, 410 
(2004) (once a claimant actually received notice, he or she 
has been properly notified).

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The veteran essentially received that 
remedy when the Board remanded his claim for VCAA notice, and 
the RO provided notice in January 2004.  VA has thereby met 
its obligation to notify the appellant of the evidence needed 
to substantiate his claims and of what evidence he was 
responsible for obtaining. See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran's representative has argued that the RO's April 
2004 supplemental statement of the case contained a 
procedural error in that it was issued without first 
complying with the notice requirements of 38 U.S.C.A. 
§ 5103(a) or 38 C.F.R. § 3.159(b).  However, as noted, the RO 
provided notice required by 38 U.S.C.A. § 5103(a) prior to 
the April 2004 supplemental statement of the case, and the 
veteran had actual notice of the provisions of 38 C.F.R. 
§ 3.159(b) prior to that date. 

Moreover, it does not appear from a review of the record that 
any evidence relevant to the veteran's current claim is 
available, but not yet associated with the claims folder.  

It is noted in this regard that the veteran did not respond 
to the January 2004 VCAA notice letter that requested that he 
provide any evidence or any source of evidence relevant to 
his current claim for an effective date earlier than January 
31, 1985, for a grant of service connection for PTSD.  
Accordingly, the Board therefore finds that, there is no 
further action that could assist the veteran in 
substantiating his claim for . Therefore, the Board will 
address the merits of this claim.



I.  Factual Basis

The veteran had over one years' service in the Republic of 
Vietnam.

In December 1970 he submitted a claim for VA compensation 
benefits based on back problems, without mention of 
psychiatric problems.  Documentation in the claims file up to 
April 1982 pertains to service connection for the veteran's 
back disability or education benefits.

On May 10, 1982, the RO received VA Form 21-4138, on which 
the veteran expressed a desire to claim benefits for PTSD 
related to his Vietnam experiences, and identified medical 
evidence relevant thereto.  Later in May, the RO responded, 
requesting the veteran to complete a PTSD questionnaire. The 
RO also obtained identified VA treatment records pertinent to 
the veteran's back.

In a rating decision dated in July 1982, the RO denied 
service connection for PTSD, noting the record failed to show 
a diagnosis of PTSD or that the veteran served in combat or 
experienced a stressor.  The RO considered the available 
evidence consisting, in pertinent part, of service medical 
records; the veteran's Department of Defense Form 214; and VA 
outpatient and examination records.  The RO notified the 
veteran of the denial by letter dated in August 1982, 
advising him of his appellate rights.  The veteran disagreed 
with that determination and, in April 1983, the RO issued a 
statement of the case pertinent to the issue of entitlement 
to service connection for PTSD.  The veteran did not submit a 
timely substantive appeal.

In April 1983, the RO received additional VA outpatient 
records, to include records of psychologic evaluation noting 
the veteran to be anxious, and including diagnosis of an 
anxiety disorder.  Records dated in April 1982 note a suicide 
attempt and a hospital summary from that time period contains 
diagnosis of major depressive disorder and a dependent 
personality disorder.  Clinical notes from April 1982 note 
the veteran's long history, from childhood, of 
disappointments and losses, and a 10-year history of marital 
difficulties, with a divorce, and holding multiple jobs 
and/or being unemployed. Other records indicate a diagnosis 
of dysthymic disorder with stressors to include the illness 
of a spouse, unemployment and financial difficulties. In May 
1982 the veteran reported not bothering to remember names 
since Vietnam to avoid getting close and experiencing a loss.  
Records dated in July 1982 note the veteran to be unemployed 
and under considerable financial pressure, and also note the 
veteran's problems with alcohol. 

Records show no diagnosis of PTSD.

In a letter dated in October 1983, the RO advised the veteran 
that review of the record did not warrant a change in the 
prior decision.

The claims file contains a Report of Contact form, dated 
August 9, 1984, in which the veteran stated he was "appealing 
a delayed stress application that he'd put in and also has a 
lawsuit filed against the Veterans Administration as he 
indicates something to the affect that he saw a social worker 
in the 70's and they didn't refer him on for psychiatric 
assistance and he felt that he should have."  That 
conversation appears to otherwise have pertained to 
vocational rehabilitation benefits.

On January 31, 1985, the RO received a statement in which the 
veteran requested benefits based on PTSD.  He neither 
submitted nor identified evidence at that time. The RO 
notified the veteran that this benefit had been denied in 
August 1982, that as he had not perfected an appeal, and the 
decision became final. The RO advised the veteran that new 
and material evidence was required to warrant reopening the 
claim.

In January 1986, the RO received additional VA outpatient 
records.  A November 1984 record includes a diagnosis of a 
history of adjustment disorder with mixed disturbance of 
emotions and conduct, and, passive-aggressive personality 
disorder. Records in December 1984 note psychotherapy.  He 
was noted to have been seen in September 1984 with a 
diagnosis of "rule out PTSD."  He gave an account of in- 
service stressors. Records in July 1985 document the 
veteran's account of having killed people in service and 
having seen others killed.  Records dated in November 1985 
indicate the veteran's participation in a Vietnam group.  
Records dated in December 1985 include note of the veteran's 
reported combat stressors.

A report of private evaluation dated July 29, 1986 includes a 
diagnosis of PTSD, which the psychiatrist related to 
stressful events in Vietnam.  In June 1987, the U.S. Army & 
Joint Services Environmental Support Group (ESG) (since 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records) confirmed the occurrence of in-service 
stressors as reported by the veteran.

In a rating decision dated in October 1987, the RO 
established service connection and assigned a 30 percent 
evaluation, effective January 31, 1985.

                                                 II.  Legal 
Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000). Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. §§ 5104, 7105 (formerly 38 U.S.C.A. § 4005) 
(West 2002); 38 C.F.R. § 20.1103 (2003) (formerly 19.192).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 
(2003) of this part. 38 C.F.R. § 3.104(a) (2003).  The Court 
has provided that if a claimant wishes to reasonably raise 
CUE "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003). Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim. 
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

An informal claim must identify the benefit sought.  See 
Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

The provisions of 38 C.F.R. § 3.1(p) (2003) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit (emphasis added).  See 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an 
expressed intent to claim benefits must be in writing in 
order to constitute an informal claim; an oral inquiry does 
not suffice).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2003).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C. 5110(a); 
38 C.F.R. § 3.400.  Unless otherwise provided, the effective 
date of an award of increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service. Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered. If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).

The Board notes that the veteran did not timely perfect an 
appeal to the RO's July 1982 denial of his claim of 
entitlement to service connection for PTSD. See 38 C.F.R. §§ 
20.200, 20.302.  Moreover, the Board, in its December 1997 
decision, found no CUE in the July 1982 RO decision. See 38 
C.F.R. § 3.105. The veteran did not appeal that determination 
to the Court.  Thus, the July 1982 RO decision is final and 
the effective date of service connection for PTSD can in no 
case be prior to July 1982.  38 C.F.R. §§ 3.156(a), 3.400, 
20.1103.

As the joint motion pointed out, the Board found in its 
previous decision that the August 1984 report of contact was 
an informal claim to reopen his application for service 
connection for PTSD. A subsequent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) casts some doubt on this conclusion. Rodriguez v. 
West, 189 F. 3d 1351 (Fed. Cir. 1999).  In Rodriguez, the 
Federal Circuit pointed to the explicit language of 
applicable regulations and held that in order to be a valid 
informal claim for benefits, the communication requesting 
such benefits must be in writing.  Rodriguez v. West, at 
1354; see 38 C.F.R. § 3.1(p) (2000).

In interpreting a similar requirement that a notice of 
disagreement be in writing the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that oral testimony when reduced to writing 
in the form of a hearing transcript satisfied the requirement 
for the notice to be in writing.  Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993).

A report of contact lacks the formality and requisite 
accuracy of a hearing transcript, and it is unclear whether a 
VA employee's paraphrase of what he or she was told by a 
veteran can satisfy the need for a claim to be in writing.  
However, irrespective of whether the August 1984 
communication is accepted as a valid informal claim, the 
Board does not find a basis for granting an effective date 
earlier than January 31, 1985.

Because service connection was granted for PTSD on the basis 
of new and material evidence received after a prior final 
denial, the effective date would be the latter of the date of 
the reopened claim or the date entitlement arose. 38 C.F.R. § 
3.400(q)(1)(ii), (r).  

Even assuming that the August 1984 report of contact 
constituted a valid informal claim, entitlement did not arise 
until there was competent evidence that the veteran actually 
had the claimed disability. The earliest competent evidence 
of PTSD occurred on July 29, 1986, when the veteran received 
the initial diagnosis of PTSD (in this regard the Board notes 
that the September 1984 notation of "rule out" PTSD was 
inconclusive as to whether the veteran met the criteria for a 
diagnosis of that disorder).

It is noted that the RO selected an effective date of January 
31, 1985 for the grant of service connection for PTSD. This 
is neither the date of claim, as found in the Board's 
previous decision, nor is it the date entitlement arose.  

Although the Board's analysis may have lead it to select an 
effective date later than that chosen by the RO, the issue 
before the Board is whether there is a basis for choosing an 
effective date earlier than that chosen by the RO. Since the 
date entitlement arose is later than the effective date 
chosen by the RO, and the effective date must be the latter 
of the date or claim or the date entitlement arose; the Board 
does not find a basis for granting an effective date prior to 
the date chosen by the RO.  


ORDER

An effective date earlier than January 31, 1985, for the 
grant of service connection for PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



